


Exhibit 10.1


PERFORMANCE SHARE UNIT GRANT NOTICE
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


Catalent, Inc. (the “Company”), pursuant to its 2014 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the target number of Performance Share Units (which
are performance-based Restricted Stock Units for purposes of the Plan) as set
forth below. The Performance Share Units are subject to all of the terms and
conditions as set forth herein and in the Performance Share Unit Agreement
(attached hereto or previously provided to the Participant in connection with a
prior grant) and the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein (including Exhibit A
attached hereto) shall have the meaning set forth in the Plan or the Performance
Share Unit Agreement.
Participant:
[Insert Participant Name]

Date of Grant:
[Insert Date of Grant]

Performance Period:
The period commencing on and ending on .

Target Number of
Performance Share Units:
[Insert Target Number of PSUs], subject to adjustment as set forth in the
Plan.    





* * *








--------------------------------------------------------------------------------




THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS PERFORMANCE SHARE UNIT
GRANT NOTICE, THE PERFORMANCE SHARE UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF PERFORMANCE SHARE UNITS HEREUNDER, AGREES TO
BE BOUND BY THE TERMS OF THIS PERFORMANCE SHARE UNIT GRANT NOTICE, THE
PERFORMANCE SHARE UNIT AGREEMENT AND THE PLAN. THE PARTICIPANT’S RIGHTS UNDER
THE PERFORMANCE SHARE UNIT GRANT NOTICE AND THE PERFORMANCE SHARE UNIT AGREEMENT
WILL LAPSE SIXTY (60) DAYS FROM THE DATE OF GRANT AND THE PERFORMANCE SHARE
UNITS WILL BE FORFEITED ON SUCH DATE IF THE PARTICIPANT SHALL NOT HAVE ACCEPTED
THIS PERFORMANCE SHARE UNIT GRANT NOTICE AND THE PERFORMANCE SHARE UNIT
AGREEMENT BY SUCH DATE.
This Performance Share Unit Grant Notice may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


CATALENT, INC.    PARTICIPANT


________________________________     ________________________________
By:
Title:


























_________________________
1
To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.





--------------------------------------------------------------------------------




PERFORMANCE SHARE UNIT AGREEMENT
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


Pursuant to the Performance Share Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Share Unit Agreement (this “Performance Share Unit
Agreement”) and the Catalent, Inc. 2014 Omnibus Incentive Plan, as it may be
amended from time to time (the “Plan”), Catalent, Inc. (the “Company”) and the
Participant agree as follows.
1.Definitions. Whenever the following terms are used in this Performance Share
Unit Agreement, they shall have the meanings set forth below. Capitalized terms
not otherwise defined herein shall have the same meanings as in the Plan or the
Grant Notice, as applicable.


(a)Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.


(b)    Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean the Participant’s breach of the Restrictive Covenants set forth in
Section 10 or any covenant regarding confidentiality, competitive activity,
solicitation of the Company’s or any of its Affiliates’ or Subsidiaries’
vendors, suppliers, customers or employees or any similar provision applicable
to or agreed to by the Participant.
(c)    Retirement. The term “Retirement” shall mean a Termination by the
Participant that occurs on or after the date on which the Participant attains
the age of sixty-five (65) and has completed at least ten (10) years of
Employment (other than a Termination when grounds existed for a Termination for
Cause at the time thereof).
(d)    Termination Date. The term “Termination Date” shall mean the date upon
which the Participant incurs a Termination for any reason.
2.Grant of Performance Share Units. Subject to the terms and conditions set
forth herein, in the Grant Notice and in the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the Target Number of
Performance Share Units (which are performance-based Restricted Stock Units for
purposes of the Plan) provided in the Grant Notice (with each Performance Share
Unit representing an unfunded, unsecured right to receive one share of Common
Stock). The Company may make one or more additional grants of Performance Share
Units to the Participant under this Performance Share Unit Agreement by
providing the Participant with a new Grant Notice and new Exhibit A, to the
extent applicable, which may also include any terms and conditions differing
from this Performance Share Unit Agreement to the extent provided therein. The
Company reserves all rights with respect to the granting of additional
Performance Share Units hereunder and makes no implied promise to grant
additional Performance Share Units.


3.    Vesting. Subject to the conditions contained herein and in the Plan, the
Performance Share Units shall vest as provided on Exhibit A or in Section 6
below. With respect to any Performance Share Unit, the period of time that such
Performance Share Unit remains subject to vesting shall be its Restricted
Period.
4.    Dividend Equivalents. The Performance Share Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock. Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value equal to the amount of such
applicable dividends, and shall be shall be payable at the same time as the
Performance Share Units are settled in accordance with Section 5 below. In the
event that any Performance Share Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Performance Share Units.




--------------------------------------------------------------------------------




5.    Settlement of Performance Share Units. Upon expiration of the Restricted
Period with respect to any outstanding Performance Share Units that have not
previously been forfeited in accordance with Exhibit A or Section 6 below, the
Company shall issue to the Participant as soon as practicable (but no later than
March 15 of the year following the year in which the Restricted Period expires)
one share of Common Stock for each Performance Share Unit and such Performance
Share Unit shall be cancelled; provided, however, that the Committee may, in its
sole discretion, elect to defer the issuance of such shares beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code.


6.    Treatment on Termination.


(a)    Subject to clauses (b) - (d) below, in the event of a Termination prior
to the Regular Vesting Date, the CIC Vesting Date or the Time Vesting Date (each
as defined on Exhibit A), as applicable, (i) all vesting with respect to the
Participant’s Performance Share Units shall cease and (ii) unvested Performance
Share Units shall be forfeited to the Company by the Participant for no
consideration as of the Termination Date.
(b)    Death. If the Participant incurs a Termination due to death, the Target
Number of Performance Share Units or the number of Converted PSUs (as defined on
Exhibit A) to the extent applicable, shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested, the Restricted Period
shall expire and any unvested Performance Share Units will immediately be
forfeited to the Company by the Participant for no consideration.
(c)    Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, in each case, the number of Performance Share Units as
determined in accordance with Exhibit A, to the extent applicable, shall, to the
extent not then vested or previously forfeited or cancelled, continue to vest as
provided on Exhibit A as if the Participant had continued Employment through the
Regular Vesting Date, the CIC Vesting Date or the Time Vesting Date, as
applicable, subject to the Participant’s compliance with the restrictive
covenants set forth in Section 10 and the Participant’s execution, delivery and
non-revocation of a waiver and release of claims in favor of the Company and its
Affiliates and Subsidiaries in a form prescribed by the Company on or prior to
the 60th day following the Termination Date; provided, however, in the case of a
Termination due to Retirement, the number of Performance Share Units, if any,
that shall vest, as determined in accordance with Exhibit A shall be multiplied
by a fraction, the numerator of which is equal to the number of days between and
including the first day of the Performance Period and the date the Participant
incurs a Termination due to Retirement and the denominator of which is 1095.
Upon the Regular Vesting Date, the CIC Vesting Date or the Time Vesting Date, as
applicable, the Restricted Period shall expire and any unvested Performance
Share Units will immediately be forfeited to the Company by the Participant for
no consideration.
(d)    Change in Control. In the event of a Change in Control, to the extent the
acquiring or successor entity assumes, continues or substitutes for the
Performance Share Units as provided for and described on Exhibit A hereto, if
the Participant incurs a Termination by the Service Recipient without Cause
(other than due to death or Disability) during the period commencing on the date
of the consummation of a Change in Control and ending on the date that is
eighteen (18) months following the consummation of such Change in Control, the
number of Converted PSUs shall, to the extent not then vested or previously
forfeited or cancelled, become fully vested, the Restricted Period shall expire
and any unvested Performance Share Units will immediately be forfeited to the
Company by the Participant for no consideration.


7.    Non-Transferability. The Performance Share Units are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Performance Share Units may be transferred by will or by the laws of descent and
distribution in accordance with Section 14 of the Plan, the word “Participant”
shall be deemed to include such person or persons. Except as otherwise provided
herein, no assignment or transfer of the Performance Share Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation




--------------------------------------------------------------------------------




of law or otherwise, shall vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon such assignment or transfer the
Performance Share Units shall terminate and become of no further effect.
8.    Rights as Stockholder. Except as otherwise expressly provided for herein,
the Participant or a Permitted Transferee of the Performance Share Units shall
have no rights as a stockholder with respect to any share of Common Stock
underlying a Performance Share Unit unless and until the Participant shall have
become the holder of record or the beneficial owner of such Common Stock, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Common Stock for which the record date is prior to the
date upon which the Participant shall become the holder of record or the
beneficial owner thereof.
9.    Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant
Violation occurs or the Company discovers after a Termination that grounds
existed for Cause at the time thereof, then the Participant shall be required,
in addition to any other remedy available (on a non-exclusive basis), to pay to
the Company, within ten (10) business days of the Company’s request to the
Participant therefor, an amount equal to the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) the Participant
received upon the sale or other disposition of, or distributions in respect of,
the Performance Share Units and any shares issued in respect thereof. Any
reference in this Performance Share Unit Agreement to grounds existing for a
Termination for Cause shall be determined without regard to any notice period,
cure period, or other procedural delay or event required prior to finding of or
termination with, Cause. The Performance Share Units and all proceeds thereof
shall be subject to the Company’s Clawback Policy, as in effect from time to
time, to the extent the Participant is a director or “officer” as defined under
Rule 16a-1(f) of the Exchange Act.
10.    Restrictive Covenants.
(a)    To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non-interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.
(b)    Competitive Activity
(i)The Participant shall be deemed to have engaged in “Competitive Activity” if,
during the period commencing on the Date of Grant and ending on the date that is
12 months after the Termination Date (the “Restricted Activity Period”), the
Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:
(I)    During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
person, firm, part-nership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly, solicit or assist in soliciting in competition with the Company or
any of its Subsidiaries, the business of any client or prospective client:
(1)with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries during the one year period preceding the
Termination Date;
(2)with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries during the one year
immediately preceding the Termination Date; or






--------------------------------------------------------------------------------




(3)for whom the Participant had direct or indirect responsibility during the one
year immediately preceding the Termination Date.
(II)    During the Restricted Activity Period, the Participant will not directly
or indirectly:
(1)engage in any business that competes with the business of the Company or any
of its Subsidiaries, including, but not limited to, providing formulation/dose
form technologies and/or contract services to pharmaceutical, biotechnology,
over-the-counter and vitamin/mineral supplements companies related to
pre-clinical and clinical development, formulation, analysis, manufacturing
and/or packaging and any other technology, product  or service of the type
developed, manufactured or sold by the Company or any of its Subsidiaries
(including, without limitation, any other business which the Company or any of
its Subsidiaries have plans to engage in as of the Termination Date) in any
geographical area where the Company or any of its Subsidiaries conduct business
(a “Competitive Business”);
(2)enter the employ of, or render any services to, any Person (or any division
or controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;
(3)acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
(4)interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries and customers, clients, suppliers, or investors of the Company or
any of its Subsidiaries.


Notwithstanding anything to the contrary in this Performance Share Unit
Agreement, the Participant may, directly or indirectly own, solely as an
investment, securities of any entity engaged in the business of the Company or
any of its Subsidiaries which are publicly traded on a national or regional
stock exchange or on the over-the-counter market if the Participant (i) is not a
controlling person of, or a member of a group which controls, such Person and
(ii) does not, directly or indirectly, own 5% or more of any class of securities
of such Person.
(III)    During the Restricted Activity Period, the Participant will not,
whether on the Participant’s own behalf or on behalf of or in conjunction with
any Person, directly or indirectly:
(1)solicit or encourage any employee of the Company or any of its Subsidiaries
to leave the employment of the Company or any of its Subsidiaries; or
(2)hire any such employee who was employed by the Company or any of its
Subsidiaries as of the Termination Date or who left the employment of the
Company or any of its Subsidiaries coincident with, or within six (6) months
prior to or after, the Termination Date; provided, however, that this
restriction shall cease to apply to any employee who has not been employed by
the Company or any of its Subsidiaries for at least six (6) months.






--------------------------------------------------------------------------------




(IV)    During the Restricted Activity Period, the Participant will not,
directly or indirectly, solicit or encourage to cease to work with the Company
or any of its Subsidiaries any consultant then under contract with the Company
or any of its Subsidiaries.
(ii)    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Performance Share Unit Agreement is an unenforceable restriction against
the Participant, the provisions of this Performance Share Unit Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Performance
Share Unit Agreement is unenforceable, and such restriction cannot be amended so
as to make it enforceable, such finding shall not affect the enforceability of
any of the other restrictions contained herein.


(c)    Confidentiality
(i)    The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisers who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.
(ii)    “Confidential Information” shall not include any information that is (x)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties, (y) made legitimately available to the Participant
by a third party without breach of any known confidentiality obligation, or (z)
required by law to be disclosed or in any judicial or administrative process;
provided that the Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate, at the Company’s cost, with any attempts by the Company to obtain a
protective order or similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Performance Share Unit Agreement
(unless this Performance Share Unit Agreement shall be publicly available as a
result of a regulatory filing made by the Company or one of its Affiliates or
Subsidiaries); provided, that the Participant may disclose to any prospective
future employer the provisions of Section 10 of this Performance Share Unit
Agreement provided they agree to maintain the confidentiality of such terms.
(iv)    Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Participant’s possession or control (including
any of the foregoing stored or located in the Participant’s office, home, laptop
or other computer, whether or not Company property) that contain Confidential
Information or otherwise relate to the business of the Company or one of its
Affiliates or Subsidiaries, except that




--------------------------------------------------------------------------------




the Participant may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which the Participant is or becomes aware.
(d)    Equitable Relief.


Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy which would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.
11.    Tax Withholding. The provisions of Section 14(d) of the Plan are
incorporated herein by reference and made a part hereof.
12.    Notice. Every notice or other communication relating to this Performance
Share Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided that,
unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company’s
General Counsel, and all notices or communications by the Company to the
Participant may be given to the Participant personally or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records. Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.
13.    No Right to Continued Employment. Neither the Plan nor this Performance
Share Unit Agreement nor the granting of the Performance Share Units evidenced
hereby shall be construed as giving the Participant the right to be retained in
the employ of, or in any consulting relationship to, the Company or any of its
Affiliates or Subsidiaries. Further, the Company, or, if different, the Service
Recipient, may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Performance Share Unit Agreement, except as otherwise expressly provided herein.
14.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Performance Share Unit
Agreement and any other Performance Share Unit grant materials by and among, as
applicable, the Service Recipient, the Company and its other Affiliates or
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Performance Share Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential




--------------------------------------------------------------------------------




recipients of the Data by contacting the Participant’s local human resources
representative. The Participant authorizes the Company, Morgan Stanley Smith
Barney LLC and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the Plan. The Participant understands that
the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that the Participant is providing the
consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke the Participant’s consent,
the Participant’s Employment and career with the Service Recipient will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant Performance
Share Units or other equity awards to the Participant or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
the Participant’s consent may affect the Participant’s ability to participate in
the Plan. For more information on the consequences of the Participant’s refusal
to consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.
15.    Binding Effect. This Performance Share Unit Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.
16.    Waiver and Amendments. Subject to Section 13(b) of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, this Performance Share Unit
Agreement, prospectively or retroactively (including after the Participant’s
Termination); provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Participant hereunder shall not to that extent be
effective without the consent of the Participant. No waiver by either of the
parties hereto of their rights hereunder shall be deemed to constitute a waiver
with respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.


17.    Governing Law; Venue. This Performance Share Unit Agreement shall be
construed and interpreted in accordance with the laws of the State of Delaware,
without regard to the principles of conflicts of law thereof. For purposes of
litigating any dispute that arises under this grant or this Performance Share
Unit Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of New Jersey, agree that such litigation shall be conducted in the
courts of Somerset County, or the federal courts for the United States for the
District of New Jersey, where this grant is made and/or to be performed.


18.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Performance Share Unit
Agreement, the Plan shall govern and control.


19.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.


20.    Imposition of Other Requirements. The Company reserves the right to
impose any other requirements on the Participant’s participation in the Plan, on
the Performance Share Units and on any shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.






--------------------------------------------------------------------------------




21.    Section 409A of the Code. The Performance Share Units are not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan, the Grant
Notice or this Performance Share Unit Agreement, if at any time the Committee
determines that the Performance Share Units (or any portion thereof) may be
subject to Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify the Participant or
any other person for failure to do so) to adopt such amendments to the Plan, the
Grant Notice or this Performance Share Unit Agreement, or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate either for the Performance Share Units to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.


22.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on his or her country, the Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect his or her ability to acquire or sell shares of Common Stock or rights to
shares of Common Stock (e.g., Performance Share Units) under the Plan during
such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant is responsible for ensuring compliance with any
applicable restrictions and is advised to consult his or her personal legal
advisor on this matter.


23.    Entire Agreement. This Performance Share Unit Agreement, the Grant Notice
and the Plan constitute the entire understanding between the Participant and the
Company regarding the Performance Share Units. This Performance Share Unit
Agreement, the Grant Notice and the Plan supersede any prior agreements,
commitments or negotiations concerning the Performance Share Units.






--------------------------------------------------------------------------------




Exhibit A


1.    Vesting/Change in Control. Except as otherwise expressly provided in
Section 6 of the Performance Share Unit Agreement, provided the Participant has
not incurred a Termination on or prior to the Regular Vesting Date (as defined
below), the Performance Share Units granted hereunder shall vest upon the date
on which the Committee determines the cumulative Revenue (as defined below)
growth during the Performance Period and the cumulative EBITDA (as defined
below) growth during the Performance Period, in each case, as of the last day of
the Performance Period, which determination shall be made no later than the
seventy-fifth (75th) day following the end of the Performance Period (the
“Regular Vesting Date”) and in an amount, if any, equal to the product of (1)
the Target Number of Performance Share Units and (2) the Cumulative Performance
Percentage (as defined and described below). Upon the Regular Vesting Date, the
Restricted Period shall expire and any vested Performance Share Units shall be
settled in accordance with Section 5 of the Performance Share Unit Agreement.
Any Performance Share Units that do not become vested in accordance with this
Exhibit A (to the extent not previously forfeited pursuant to Section 6 of the
Performance Share Unit Agreement) shall, effective as of the Regular Vesting
Date, be forfeited by the Participant without consideration.
Notwithstanding the foregoing:
(i)    in the event of a Change in Control on or prior to July 1, 2015, to the
extent the acquiring or successor entity does not assume, continue or substitute
for the Performance Share Units, the Target Number of Performance Share Units,
to the extent not then vested or previously forfeited or cancelled, shall become
fully vested and on such date the Restricted Period shall expire (the date of
such vesting and expiration, the “CIC Vesting Date”);
(ii)    in the event of a Change in Control after July 1, 2015 but prior to the
end of the Performance Period, to the extent the acquiring or successor entity
does not assume, continue or substitute for the Performance Share Units, a
number of Performance Share Units equal to the number that would have vested
based on the Cumulative Performance Percentage measured as of the last day of
the fiscal year immediately preceding the date of the Change in Control (such
day, the “End Date”) based on actual growth between July 1, 2014 through and
including the End Date, measuring cumulative growth as of the End Date, to the
extent not then vested or previously forfeited or cancelled, shall become fully
vested and the Restricted Period with respect to such Performance Share Units
shall expire on the CIC Vesting Date;
(iii)    in the event of a Change in Control on or prior to July 1, 2015, to the
extent the acquiring or successor entity assumes, continues or substitutes for
the Performance Share Units, in lieu of the vesting schedule in the first
paragraph above, the Target Number of Performance Share Units will be subject to
the following vesting schedule: provided the Participant has not incurred a
Termination prior to the Time Vesting Date (as defined below), such Performance
Share Units shall vest on June 30, 2017 (the “Time Vesting Date”) and, on the
Time Vesting Date, the Restricted Period with respect to such Converted PSUs (as
defined below) shall expire; and
(iv)    in the event of a Change in Control after July 1, 2015, to the extent
the acquiring or successor entity assumes, continues or substitutes for the
Performance Share Units, in lieu of the vesting schedule in the first paragraph
above, a number of Performance Share Units equal to the number that would have
vested based on the Cumulative Performance Percentage measured as of the End
Date based on actual growth between [ ] through and including the End Date,
measuring cumulative growth as of the End Date, will be subject to the following
vesting schedule: provided the Participant has not incurred a Termination prior
to the Time Vesting Date, such Performance Share Units shall vest on the Time
Vesting Date and, on the Time Vesting Date, the Restricted Period with respect
to such Converted PSUs shall expire.
Any Performance Share Units that do not vest or become Converted PSUs, as
applicable, shall immediately be forfeited without any further action by the
Company or the Participant and without any payment of consideration therefor.
For purposes of this Exhibit A and the Performance Share Unit Agreement, the
term “Converted PSUs” shall mean those Performance Share Units that result from
conversion pursuant to clause (iii) or clause (iv) above.




--------------------------------------------------------------------------------




2.    Cumulative Performance Percentage. A number of Performance Share Units
granted hereunder shall vest, if at all, based on the Cumulative Performance
Percentage which is based on the cumulative Revenue (as defined below) growth
during the Performance Period and the cumulative EBITDA (as defined below)
growth during the Performance Period, determined as of the last day of the
Performance Period in accordance with this Section 2.


For purposes of this Exhibit A:


“Revenue” shall mean net revenue as presented in the Company’s annual Securities
and Exchange Commission filings but will be adjusted to [ ] fiscal year average
foreign exchange rates. Future performance will be translated at constant
foreign exchange rates in order to gauge performance against revenue goals in
consideration of foreign currency fluctuations, which may occur. Revenue targets
may also be adjusted during the Performance Period for any unusual items as
defined and interpreted by the Committee including, but not limited to
acquisitions and divestitures.


“EBITDA” shall mean the Company’s internally adjusted EBITDA which is generally
calculated in the same manner as Adjusted EBITDA is calculated for purposes of
the Company’s indentures governing its notes and its credit agreement governing
its senior unsecured term loan facility, except for the impact of foreign
exchange and other non-operational matters. EBITDA is based on [ ] fiscal year
average foreign exchange rates and future performance will be translated at
constant foreign exchange rates in order to gauge performance against EBITDA
goals in consideration of foreign currency fluctuations, which may occur. EBITDA
targets may also be adjusted during the Performance Period for any unusual items
as defined and interpreted by the Committee including, but not limited to
acquisitions and divestitures.


The Cumulative Performance Percentage shall be equal to the sum of twenty-five
percent (25%) of the Revenue Performance Percentage and seventy-five percent
(75%) of the EBITDA Performance Percentage as outlined and determined below.


Cumulative Revenue Growth


(during the Performance Period expressed as a percentage assuming the starting
point for Revenue growth is $ million)
Revenue Performance Percentage
 %- %
%
%
%
%
%
%
%
%
%
%
%
 %+
%







--------------------------------------------------------------------------------




Cumulative EBITDA Growth


(during the Performance Period expressed as a percentage assuming the starting
point for EBITDA growth is $ million)
EBITDA Performance Percentage
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%+
%



Cumulative Performance Percentage


(the Revenue and EBITDA dollar amounts reflected below assume the full
Performance Period runs and such amounts reflect Revenue and EBITDA for the 20[
], 20[ ] and 20[ ] fiscal years, in the aggregate)


 
Cumulative EBITDA
(75%)
(in millions)
$
$
$
$
$
Cumulative
Revenue (25%)
(in millions)
$
 %
 %
 %
 %
 %
$
 %
 %
 %
 %
 %
$
 %
 %
 %
 %
 %
$
 %
 %
 %
 %
 %
$
 %
 %
 %
 %
 %



The Revenue Performance Percentage, EBITDA Performance Percentage and Cumulative
Performance Percentage shall each be a linear interpolation for any achievement
that falls between the above targets, provided that there shall be no linear
interpolation if the cumulative Revenue growth increases on average by less than
[ ]% as of the last day of the Performance Period and/or the cumulative EBITDA
growth increases on average by less than [ ]% as of the last day of the
Performance Period. The maximum possible payout is [ ]percent ([ ]%) of the
Target Number of Performance Share Units if cumulative Revenue growth increases
on average by at least [ ] percent ([ ]%) as of the last day of the Performance
Period and cumulative EBITDA growth increases on average by at least [ ] percent
([ ]%) as of the last day of the Performance Period.






